           Case 2:20-cv-01643-GMN-VCF Document 17 Filed 09/16/21 Page 1 of 1




1                                    UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                     ***
      JORGE TRUJILLO,
4
                           Plaintiff(s),                2:20-cv-01643-GMN-VCF
5
      v.                                                ORDER
6     H. LANDSMAN, et al.,
7                          Defendant(s).
8

9           Before the Court is the Motion to Vacate the September 17, 2021, Early Mediation Conference
10   (ECF No. 16). The defendants have shown good cause to vacate the Early Mediation Conference.
11          Accordingly,
12          IT IS HEREBY ORDERED that the Motion to Vacate the September 17, 2021, Early Mediation
13   Conference (ECF No. 16) is GRANTED. The IEM scheduled for September 17, 2021 is VACATED.
14          DATED this 16th day of September, 2021.
                                                             _________________________
15
                                                             CAM FERENBACH
16                                                           UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25
